UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6495


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HOWARD HARDY,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:95-cr-00156-LMB-2)


Submitted:   July 29, 2010                 Decided:   September 8, 2010


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Hardy, Appellant      Pro Se.       Lawrence Joseph Leiser,
Assistant United States      Attorney,   Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Howard    Hardy       seeks       to     appeal   the     district        court’s

order    denying       relief       on     his    self-styled          “Motion      to    Modify

Sentence Based Upon Fraud Upon the Court.”                             The district court

correctly      recognized          that    Hardy       has   unsuccessfully         challenged

his     sentence      enhancement          numerous          times,     including        at   his

sentencing hearing, on his direct appeal, in a true 28 U.S.C.A.

§ 2255 (West Supp. 2010) motion, and in a 28 U.S.C. § 3582(c)

(2006)    motion.         Because         Hardy’s      motion    was     a   successive       and

unauthorized § 2255 motion, see 28 U.S.C. § 2255(h); In re Vial,

115 F.3d 1192, 1194 (4th Cir. 1997), the district court was

obligated to dismiss the motion, see United States v. Winestock,

340   F.3d     200,     205    (4th       Cir.        2003),    and    the    order      is   not

appealable       unless        a     circuit          justice     or     judge      issues     a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

               A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the     merits,      a    prisoner       satisfies       this    standard     by

demonstrating         that     reasonable             jurists    would       find   that      the

district       court’s    assessment         of        the   constitutional         claims    is

debatable      or     wrong.        Slack        v.    McDaniel,       529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

                                                  2
When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,        and   that       the   motion   states      a    debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at   484-85.         We   have    independently           reviewed     the   record     and

conclude      that    Hardy      has    not       made     the   requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court     and     argument        would    not   aid   the       decisional

process.

                                                                                  DISMISSED




                                              3